                Case 15-17519-elf                  Doc         Filed 01/07/21 Entered 01/07/21 08:53:44                          Desc Main
                                                                Document     Page 1 of 3

maste




        Fill in this information to identify the case:

        Debtor 1       Robert J Stadnicki Jr.

        Debtor 2        Jennifer G Stadnicki
        (Spouse, if filing)

        United States Bankruptcy Court for the:   Eastern District of Pennsylvania
                                                                            (State)
        Case number            15-17519-elf




Official Form 4100R
Response to Notice of Final Cure Payment                                                                                                          10/15
According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee's notice of final cure payment.

Part 1:             Mortgage Information

  Name of creditor: RoundPoint Mortgage Servicing Corporation                                  Court claim no. (if known):     16

  Last 4 digits of any number you use to identify the debtor's account: 1578

  Property address:
                                         603 Hirst Avenue
                                         Havertown, PA 19083

  Part 2:           Prepetition Default Payments

        Check one:
            Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
            on the creditor's claim.

            Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
            on the creditor's claim. creditor asserts that the total prepetition amount remaining unpaid as of the date
            of this response is:                                                                                           $_________________


  Part 3:          Postpetition Mortgage Payment

        Check one:

            Creditor states that the debtor(s) are current with all postpetition payments consistent with §1322(b)(5) of
            the Bankruptcy Code, including all fees, charges, expenses, escrow and costs.

            The next postpetition payments from the debtor(s) is due on:                    ____/__/____
                                                                                            MM/DD/YYYY

            Creditor states that the debtor(s) are not current on all postpetition payments consistent with §1322(b)(5)
            of the Bankruptcy Code, include all fees, charges, expenses, escrow, and costs.

            Creditor asserts that the total amount remaining unpaid as of the date of this response is:
            a. Total postpetition ongoing payments due:                                                             ( a ) $2,895.34
            b. Total fees, charges, expenses, escrow, and costs outstanding:                                        ( b ) $0.00
            c. Total. Add lines a and b.                                                                            ( c ) $2,895.34

            Creditor asserts that the debtor(s) are contractually
            obligated for the postpetition payments(s) that first became due on:                     12/01/2020
                                                                                                     MM/DD/YYYY




Official Form 4100R                                                   Response to Notice of Final Cure Payment                                  page 1
           Case 15-17519-elf                    Doc       Filed 01/07/21 Entered 01/07/21 08:53:44                            Desc Main
                                                           Document     Page 2 of 3

Debtor 1               Robert J Stadnicki Jr.                              Case number (if known)15-17519-elf

Part 4:        Itemized payment History

  If the creditor disagrees in Part 2 that the prepetition arrearage had been paid in full or states in Part 3 that the debtor(s) are not current with all
  postpetition payments, including all fees, charges, expenses, escrow, and costs, the creditor must attach an itemized payment history disclosing
  the following amounts from the date of the bankruptcy filing through the date of this response:

  all payments received;
  all fees, costs, escrow, and expenses assessed to the mortgage; and
  all amounts the creditor contends remain unpaid.



Part 5:         Sign Here


    The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
    telephone number.
    Check the appropriate box:
           I am the creditor.
           I am the creditor's attorney or authorized agent.


    I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
    knowledge, information, and reasonable belief:


                  X     /s/ Daniel P. Jones              Date January 7, 2021
                        Signature


    Print:                    Daniel P.                                 Jones     _________
                        First Name            Middle Name         Last Name

    Title:              Attorney for Creditor

    Company             Stern & Eisenberg, PC_______________________________


    If different from the notice address listed on the proof of claim to which this response applies:

    Address:
                                1581 Main Street, Suite 200
                                The Shops at Valley Square
                                Warrington, PA 18976



    Contact phone (215) 572-8111___________                                          Email:         djones@sterneisenberg.com_______




Official Form 4100R                                            Response to Notice of Final Cure Payment                                         page 2
        Case 15-17519-elf         Doc      Filed 01/07/21 Entered 01/07/21 08:53:44                    Desc Main
                                            Document     Page 3 of 3



                                                   Certificate of Service
I hereby certify that a copy of the foregoing Response to Notice of Final Cure Payment was served on the parties listed below by
postage prepaid U.S. Mail, First Class or served electronically through the Court's ECF System at the e-mail address registered
with the Court on this Date.

Date: January 7, 2021
Brad J Sadek
Sadek and Cooper
1315 Walnut Street
Suite 502
Philadelphia, PA 19107
brad@sadeklaw.com
Counsel for Debtor

William C. Miller, Esq.
P.O. Box 1229
Philadelphia, PA 19105
ecfemails@ph13trustee.com
Chapter13 Trustee

Office of the U.S. Trustee
Office of the U.S. Trustee
200 Chestnut Street, Suite 502
Philadelphia, PA 19106
USTPRegion03.PH.ECF@usdoj.gov
U.S. Trustee

and by standard first class mail postage prepaid to:

Robert J Stadnicki Jr.
603 Hirst Avenue
Havertown, PA 19083

Jennifer G Stadnicki
603 Hirst Avenue
Havertown, PA 19083
Debtor(s)


                                                             By:     /s/ Daniel P. Jones
                                                                   Daniel P. Jones FBN: 321876
                                                                   Stern & Eisenberg, PC
                                                                   djones@sterneisenberg.com
                                                                   Attorney for Creditor




Official Form 4100R                             Response to Notice of Final Cure Payment                              page 3
